Citation Nr: 0402918	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-07 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a heart disability, 
to include hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, that denied the above claims.


REMAND

The veteran's service medical records reveal that he was 
treated for a right knee injury described as torn medial 
cartilage of the right knee during service and at his June 
1969 separation, the examiner noted that the veteran had 
injured his right knee in Korea and it would cause him pain.  
At a March 2002 VA orthopedic examination, the diagnoses 
included chondromalacia patella, grade 3 of the right knee 
with reduced range of motion, constant pain, and 10 degrees 
valgus angulation at the joint and with X-ray evidence of 
degenerative spurring at the patella.  However, the examiner 
did not opine as to whether the current right knee disability 
was etiologically related to the knee injury sustained by the 
veteran during his period of active service.

Similarly, a service medical record reveals that the veteran 
reported back pain during service and his June 1969 
separation examination noted recurrent low back pain.  In the 
veteran's March 2002 VA orthopedic examination report, the 
diagnosis was chronic lumbosacral strain syndrome with 
reduced range of motion without any true radiculopathy and 
with intact sensory perception over the buttocks and down 
each extremity.  The examiner did not opine as to whether the 
current lumbosacral disability was etiologically related to 
the recurrent low back pain reported during the veteran's 
period of active service.

Finally, service medical records show that the veteran 
reported chest pain with a diagnosis of pleuritis and rule 
out pericarditis was given.  A later diagnosis of chest pain 
of unknown etiology was given.  The veteran's June 1969 
separation examination report shows that his heart and 
vascular system were normal, but that his blood pressure was 
measured to be 140/92.  VA outpatient treatment records dated 
from 1994 to 1996 show that the veteran was receiving 
intermittent treatment for hypertension.  Although the 
veteran underwent a VA echocardiographic examination in 
January 2000 in conjunction with a diagnosis of pneumonia, he 
has not been afforded a VA examination by a cardiologist to 
determine whether he has a current heart disability 
manifested by hypertension that is etiologically related to 
chest pain for which he was treated during his period of 
active service.

VA's duty to notify and assist has been significantly 
expanded to include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).

Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651,  (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file.

2.  The VBA AMC should contact the 
veteran and ask him to identify all 
medical care providers who have evaluated 
or treated him for his low back, right 
knee, and heart disorders since his 
separation from service.  Obtain all 
records of any treatment reported by the 
veteran that have not already been 
associated with the claims folder.

3.  After the completion of #1 and 2 above, 
the VBA AMC should schedule the veteran for 
an orthopedic examination.  The claims file 
and a separate copy of this Remand must be 
made available to and reviewed by the 
examiners prior and pursuant to conduction of 
the examination.  The examiners must annotate 
the respective examination reports that the 
claims file was in fact reviewed in 
conjunction with each examination.  Any 
further indicated special studies must be 
conducted.  The examiner is asked to provide 
an opinion as to the nature, date of onset, 
and etiology of any currently diagnosed back 
and right knee disorders.  Specifically, the 
examiners should provide an opinion as to 
whether it is as least as likely as not that 
any currently diagnosed back and/or right 
knee disorders are related to the veteran's 
service.  
The examiner must provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusion.

4.  After the completion of #1 and 2 above, 
the VBA AMC should schedule the veteran for a 
cardiology examination.  The claims file and 
a separate copy of this Remand must be made 
available to and reviewed by the examiners 
prior and pursuant to conduction of the 
examination.  The examiners must annotate the 
respective examination reports that the 
claims file was in fact reviewed in 
conjunction with each examination.  Any 
further indicated special studies must be 
conducted.  The examiner is asked to provide 
an opinion as to the nature, date of onset, 
and etiology of any currently diagnosed heart 
disorder to include hypertension.  
Specifically, the examiner should provide an 
opinion as to whether it is as least as 
likely as not that any currently diagnosed 
heart disorder to include hypertension is 
related to the veteran's service.  The 
examiner must provide a comprehensive report 
including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusion.

5.  After completion of the above, the 
VBA AMC should readjudicate the veteran's 
claims for service connection for a low 
back disability, a right knee disability, 
and a heart disability, to include 
hypertension.  If the benefits sought on 
appeal remain denied, provide the veteran 
and his representative with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



